DETAILED ACTION
Examiner’s Note
Claim 12 has been written in such a way that any pipe having an aspect ratio meets the limitations. This is due to the fact that the preamble sets forth “a heat exchange pipe” and the entire body of the claim is recited in reference to external elements which are not a pipe and therefore constitute only intended use. Even the directional definitions are set forth in relation to an external flue gas which forms no part of a  pipe. As such, the scope of the claim is reduced to any pipe which could be oriented within a flue gas flow in the way described and which could have water flow through it.
For purposes of compact prosecution, the claim has been treated as if the recitations carried weight. However, this should not be construed in any manner to indicate that the Office’s position is that such patentable or enforceable weight exists.
It is noted that many of the claims presented have no criticality to their recitations that could be located in the disclosure and therefore are given minimal patentable weight. If the applicant wishes to dispute this in future prosecution, precise citations to the disclosure are requested in any remarks. Additionally, if any of the foreign priority disclosures are relied upon, a complete English translation of the relevant passages is required to be entered alongside the remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the first portion of the claim defines a term to be used in replacement of ‘perimeter’ and the second paragraph uses the term ‘perimeter’ anyway. It is unclear what interpretive meaning this arrangement is meant to convey.
Regarding claim 10, the claim is unparseable. The examiner has not been able to decipher the intended meaning and therefore has not treated the claim with art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,722,610 (‘610).
Regarding claim 1, ‘610 teaches a heat exchanger unit comprising: (a) a sensible heat exchanging part (2) disposed in a sensible heat exchange area (4) configured to receive sensible heat generated by a combustion reaction (via flue gases; see “F” in Fig. 1) and to heat water (see title), the sensible heat exchanging part includes a sensible heat exchange pipe (2) configured to receive the water and allow the water to flor therethrough to form a sensible heat flow passage (inside tubes 2) through which the water flows; (b) a latent heat exchanging part (7) disposed in a latent heat exchange area (9), including a latent heat exchange pipe configured to receive the water and allow the water to flow therethrough (interior of 7), wherein the latent heat exchange area is located downstream (see “F” in Fig. 1) of the sensible heat exchange area based on a first reference direction (vertical in Fig. 1) that is a flow direction (“F”) of combustion gas generated during the combustion reaction, the latent heat exchange area being configured to receive latent heat (via condensation) generated during a phase change of the combustion gas and to heat the water (Para. [0016]); (c) wherein the latent heat exchange pipe includes a plurality of latent heat straight portions (7; see Fig. 2) extending along a second reference direction (into the page in Fig. 1; left-right in Fig. 2) perpendicular to the first reference direction, the plurality of latent heat straight portions being arranged to be spaced apart from each other along a third reference direction (left-right in Fig. 1) perpendicular to both first and second directions and configured to form a latent heat flow passage (through pipes 7) through which the water flows and that is connected to the sensible heat flow passage (via 14; see Fig. 2); and (d) wherein interior spaces of the latent heat straight portions are formed to be long and narrow such that the widths in the third reference direction are smaller than lengths in the first reference direction (see, e.g., Fig. 1).
‘610 further teaches that: the sensible heat exchange pipe includes a plurality of sensible heat straight portions (2; see Figs. 1-2) extending along the second reference direction (see Fig. 2), the plurality of sensible heat straight portions being arranged to be spaced apart from each other along the third direction (see Fig. 1) and configured to form the sensible heat flow passage through which the water flows (Col. 4:1-8), per claim 2; a housing (1) surrounds the heat exchange areas (6, 4, and 9; Fig. 1) to define them inside itself; and cross-sectional areas of the heat exchange areas defined by a plane perpendicular to the first reference direction (e.g. a plane in the left-right and in-out directions of Fig. 1) is smaller downstream (in region 9) than it is upstream (in region 4; Fig. 1), per claim 9; the latent heat flow passage (collection of 7) includes a parallel flow passage in at least a partial section (each individual tube 7 can be treated as a partial section of the whole and they all flow in parallel to each other; Figs. 1-2), per claim 11; internal perimeters of the latent straight portions are smaller than those of the sensible straight portions (see Fig. 1) in a plane perpendicular to the second direction, per claim 4.

Regarding claim 13, ‘610 teaches a condensing boiler comprising: a burner assembly configured to cause a combustion reaction (Para. [0015]; a “combustion chamber” inherently includes whatever minimal burner assembly is required to create a combustion reaction); a combustion chamber (6) located downstream of the burner assembly based on a first reference direction (“F”) that is a flow direction of the combustion gas generated during the combustion reaction (“F” indicates flue gas direction), flame by the combustion reaction being located in the combustion chamber (inherent in the words “combustion chamber”, Para. [0015]); a sensible heat exchanging part (2) disposed in a sensible heat exchange area (4) configured to receive sensible heat generated by a combustion reaction (via flue gases; see “F” in Fig. 1) and to heat water (see title), the sensible heat exchanging part includes a sensible heat exchange pipe (2) configured to receive the water and allow the water to flor therethrough to form a sensible heat flow passage (inside tubes 2) through which the water flows; a latent heat exchanging part (7) disposed in a latent heat exchange area (9), including a latent heat exchange pipe configured to receive the water and allow the water to flow therethrough (interior of 7), wherein the latent heat exchange area is located downstream (see “F” in Fig. 1) of the sensible heat exchange area based on a first reference direction (vertical in Fig. 1) that is a flow direction (“F”) of combustion gas generated during the combustion reaction, the latent heat exchange area being configured to receive latent heat (via condensation) generated during a phase change of the combustion gas and to heat the water (Para. [0016]); wherein the latent heat exchange pipe includes a plurality of latent heat straight portions (7; see Fig. 2) extending along a second reference direction (into the page in Fig. 1; left-right in Fig. 2) perpendicular to the first reference direction, the plurality of latent heat straight portions being arranged to be spaced apart from each other along a third reference direction (left-right in Fig. 1) perpendicular to both first and second directions and configured to form a latent heat flow passage (through pipes 7) through which the water flows and that is connected to the sensible heat flow passage (via 14; see Fig. 2); and wherein interior spaces of the latent heat straight portions are formed to be long and narrow such that the widths in the third reference direction are smaller than lengths in the first reference direction (see, e.g., Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘610.
Regarding claim 8, no criticality has been found anywhere in the specification for the aspect ratio of the latent heat straight portions. ‘610 illustrates an aspect ratio less than 1 (see Fig. 1) but leaves the precise aspect ratios in a given implementation up to one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to choose an aspect ratio for the device, including the claimed ranges between 0.05 to 0.3, during design and construction of the device as such choices have been explicitly left to such an artisan by the inventor of ‘610.

Regarding claim 3, ‘610 teaches that the straight portions of each of the latent (7) and the sensible heat portions (2) have aspect ratios (see Fig. 1) but does not discuss the relationship between the two aspect ratios. However, no criticality has been given to this relationship by the disclosure. It would have been obvious to one of ordinary skill to choose aspect ratios for the device, including the claimed ranges and relationships, during design and construction of the device as such choices have been explicitly left to such an artisan by the inventor of ‘610. See MPEP 2144.04(IV)(a).

Regarding claim 5, firstly the definition of “separation points” is a matter of intended use. The claim is directed to a heat exchanger unit and the location of a separation point along the flow direction of a tube is going to be highly dependent upon the physical characteristics of the fluid flowing around the exterior of said tube. As nothing in the structure of this claim allows for this limitation of such parameters, the location of the recited separation points is treated as met if the prior art is capable of functioning in such a manner. Furthermore, it is also noted that the claimed relationships of ratios of contact lengths and external perimeters between the sensible and latent sections of the heat exchanger are given no criticality in the disclosure. The closest that the examiner could locate was in Para. [0295] which relies upon many other factors of the dimensions between the sets of tubes having other set relationships as well, which are unclaimed here.
As such, it would have been obvious to one of ordinary skill to choose an aspect ratios for the device, including the claimed ranges, during design and construction of the device as such choices have been explicitly left to such an artisan by the inventor of ‘610. See MPEP 2144.04(IV)(a).

Regarding claim 6, ‘610 teaches that the up and downstream extremities of the straight portions (of both 2 and 7) have one radius of curvature (see Fig. 1) and the lateral sides connecting those extremities have a different radius of curvature (see Fig. 1).
It is noted that the disclosure provides no criticality to the recited relationship of ratios of effective heat transfer lengths and internal perimeters between latent and sensible sections. The closest that the examiner could locate was in Para. [0300] which relies upon many other factors of the dimensions between the sets of tubes having other set relationships as well, which are unclaimed here.
As such, it would have been obvious to one of ordinary skill to choose any desired internal perimeter and effective heat transfer lengths for the device, including the claimed ranges, during design and construction of the device as such choices have been explicitly left to such an artisan by the inventor of ‘610. See MPEP 2144.04(IV)(a).

Regarding claim 7, the lateral sides of the latent heat portions have an infinite radius of curvature (see Fig. 1; i.e. they are straight).

Regarding claim 12, ‘610 teaches a heat exchange pipe (7) comprising: an interior space (see Fig. 1) in which water flows (Para. [0016]), the interior space extending along a second reference direction (Fig. 1; in-out of the page) perpendicular to a first reference direction (“F”; Fig. 1) that is a flow direction of combustion gas generated during a combustion reaction; wherein the interior space is formed to be long and narrow  such that in a third direction (Fig. 1; left-right) a width is smaller than a length in the first direction (Fig. 1). No criticality has been found anywhere in the disclosure for the aspect ratio of the latent heat straight portions. ‘610 illustrates an aspect ratio less than 1 (see Fig. 1) but leaves the precise aspect ratios in a given implementation up to one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to choose an aspect ratio for the device, including the claimed ranges between 0.05 to 0.3, during design and construction of the device as such choices have been explicitly left to such an artisan by the inventor of ‘610. See MPEP 2144.04(IV)(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763